909 F.2d 1378
The NATIONAL ASSOCIATION OF PSYCHIATRIC TREATMENT CENTERSFOR CHILDREN, an Oklahoma Nonprofit Corporation;  AmericanAssociation of Childrens Residential Centers, a Kansasnonprofit corporation;  Dori Nanry, on behalf of herself andher minor child;  Coalition of Concerned Physicians of SanDiego, a California nonprofit unincorporated association,Plaintiffs-Appellees,v.Frank CARLUCCI, Secretary of Defense;  William B. Mayer,Assistant Secretary of Defense, Health Affairs;  TeresaHawkes, Director of the Office of the Civilian Health &Medical Program of the Uniformed Services;  Office of theCivilian Health & Medical Program of the Uniformed Service,Defendants-Appellants.
No. 87-1608.
United States Court of Appeals,Tenth Circuit.
Dec. 16, 1988.

Prior report:  658 F.Supp. 48.
Before MOORE, BALDOCK, and EBEL, Circuit Judges.


1
On the parties' representation that this matter has been settled, this appeal is dismissed as moot.  The matter is remanded to the district court with instructions to vacate the judgment appealed.  United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).


2
A certified copy of this order shall stand as and for the mandate of the court.